ON REHEARING

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6485


PAUL ANTHONY RICE, a/k/a Paul Rice,

                Petitioner - Appellant,

          v.

WARDEN JOHN PATE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:14-cv-00185-MGL)


Submitted:   December 30, 2015              Decided:   January 5, 2016


Before DUNCAN, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Anthony Rice, Appellant Pro Se.       Donald John Zelenka,
Senior Assistant Attorney General, Melody Jane Brown, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul     Anthony        Rice    seeks    to    appeal     the     district    court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate        of     appealability.              28   U.S.C.    § 2253(c)(1)(A)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,       a   prisoner        satisfies     this    standard    by

demonstrating          that    reasonable          jurists     would     find    that     the

district       court’s      assessment        of    the    constitutional        claims    is

debatable      or     wrong.         Slack    v.    McDaniel,     529     U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Rice has not made the requisite showing.                       Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       deny     Rice’s      motion        for    transcripts     at     government

expense, and dismiss the appeal.                    We dispense with oral argument

                                               2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                       DISMISSED




                               3